Citation Nr: 1818705	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-36 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Donald A. Donati, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his sister




ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is in the Veteran's file. 

For reasons described below, the Board has split the issue of service connection for PTSD apart from the underlying issue of service connection for an acquired psychiatric disorder.  The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his acquired psychiatric disability, to include an anxiety disorder, had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include an anxiety disorder, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board notes that additional development is warranted for the now-separate issue of service connection for PTSD.  This matter is addressed in the REMAND section of this decision.  The matter discussed below concerns the claim for service connection for an acquired psychiatric disorder, including an anxiety disorder, but exclusive of PTSD.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's personnel records show service in the Republic of Vietnam.  The Veteran's military occupational specialty was truckmaster. 

During the appeal period, the Veteran has been diagnosed with anxiety disorder, not otherwise specified, at his March 2012 VA examination and April 2014 and July 2015 VA treatment records reflect a diagnosis of major depressive disorder.  

The Veteran reported in-service stressful events in a January 2012 statement, at his April 2012 VA examination and at his April 2017 Board hearing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has reported that, during service in Vietnam as a truck driver, he had to assist in removing moving bodies and body parts of fellow soldiers following battle.  In the March 2012 VA examination report, the Veteran's symptoms were noted as depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood and difficulty in establishing and maintaining effective work and social relationships were noted.  Nightmares and occasional intrusive thoughts were also noted.  The VA examiner stated the Veteran's diagnosis of anxiety disorder, not otherwise specified, was as likely as not associated with the Veteran's service.  
Accordingly, the Board finds that the necessary Shedden requirements for service connection have been met and that the Veteran's acquired psychiatric disability has been shown to be related to service.  Thus, service connection is warranted. See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder, is granted.


REMAND

While the Board has found sufficient evidence to grant service connection for an acquired psychiatric disability, to include an anxiety disorder, additional development is needed to more fully ascertain the nature and etiology of the claimed PTSD.

A review of the medical evidence of record shows an April 2012 VA PTSD examination report in which VA examiner noted that the Veteran's symptoms did not warrant a diagnosis of PTSD.  Subsequently, April 2014 and July 2015 VA treatment records reflect that the Veteran was diagnosed with PTSD.  A private treatment record dated in April 2016 shows that the Veteran was diagnosed with PTSD.  The private psychologist noted that the Veteran's symptoms were as likely as not related to stressful events that he had experienced with in military service.  

Although the 2012 VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD at the time of the examination, the record remains unclear as to whether the subsequent diagnosis of PTSD meet the diagnostic criteria under VA standards.  As such, a new VA examination and medical opinion is necessary.  This opinion should contemplate the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V), as this claim was certified to the Board after August 4, 2014.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination conducted by a psychiatrist or psychologist.  The entire claims file must be reviewed by examiner.  Any necessary testing should be conducted. 

The examiner is requested to determine whether the Veteran meets the criteria for a diagnosis of PTSD under the DSM-V criteria.  The aforementioned previous records suggesting a PTSD diagnosis (the April 2014 and July 2015 VA treatment records and the April 2016 private evaluation) must be considered.  If the examiner finds that PTSD has not been present during the pendency of this appeal, this determination must be discussed in the context of those records.

If a diagnosis of PTSD is rendered, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed PTSD had its onset as due to service and claimed stressors therein.  The Board would remind the examiner that the Veteran served in the Republic of Vietnam from May 1970 to April 1971.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


